Citation Nr: 0008156	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-12 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to January 24, 1998, 
for a grant of nonservice-connected disability pension 
benefits ("pension").  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active duty from September 1954 to August 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  


FINDING OF FACT

In conjunction with a repeat claim for pension received in 
December 1994, the veteran was initially shown to be totally 
and permanently disabled based on examination by VA on 
January 24, 1998; the veteran neither alleges, nor is he 
shown, to have been incapacitated by physical or mental 
impairment that prevented him from filing a claim for any 
period or duration.


CONCLUSION OF LAW

The requirements for an effective date prior to January 24, 
1998, for the veteran's award of pension have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(b)(1)(ii)(B) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all available relevant evidence 
has been obtained regarding the veteran's claim and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

Under the law, in the context of this issue on appeal, the 
effective date of an award of disability pension benefits 
will be fixed in accordance with the facts found, but will 
not be earlier than the date of receipt of application for 
the benefit unless the veteran was prevented from applying 
for such benefit by reason of disability for a period of at 
least 30 days beginning on the date on which he became 
permanently and totally disabled; if the veteran was so 
prevented, the effective date will be the date of application 
for the benefit or the date on which he became permanently 
and totally disabled (provided that the veteran applies for a 
retroactive award within one year from such date), whichever 
is to the advantage of the veteran.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.151(b), 3.400(b)(1)(ii)(B).  

The veteran is seeking an earlier effective date for a grant 
of pension.  The record reflects that he filed a claim for 
pension benefits in April 1982 and that the claim was denied 
by the RO in May 1982.  The veteran was informed of the 
decision that month, which he did not appeal.  Although that 
decision became final, such consideration is immaterial in 
the context of the present appeal, inasmuch as the United 
States Court of Appeal for Veterans Claims ("Court") has held 
that a repeat claim for pension is not a claim to reopen, 
since pension entitlement could be established on the basis 
of facts occurring subsequent to the prior final denial.  See 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

The veteran next submitted a claim for pension on December 9, 
1994.  Pension was granted in a rating decision entered in 
March 1998, effective from January 24, 1998, the date of his 
examination by VA, on the basis of the findings of which the 
RO determined entitlement to pension.  The record does not 
reflect, nor does the veteran allege, that incapacitation 
prevented him from filing his repeat claim for pension prior 
to December 1994 or for any given subsequent period or 
duration.  Rather, he asserts that he was as disabled in May 
1995, at which time a rating denial for pension was entered 
by the RO, as he was on the occasion of his examination by VA 
in January 1998.  Specifically, the veteran avers that his 
arthritis and arteriosclerosis, each rated as 20 percent 
disabling in May 1995, were disabling to the same degree when 
he was awarded pension in 1998.  He therefore asserts that 
his award of pension should date from May 1995.  However, the 
Board would point out that the veteran's residuals of alcohol 
abuse and dependence were, compared with in May 1995, 
significantly more disabling at the time of the March 1998 
pension grant (50 percent disabling versus 30 percent 
previously), based on findings obtaining in conjunction with 
his examination by VA on January 24, 1998.  It was on the 
basis of those findings that the veteran was initially found 
to be factually unable to secure or maintain substantially 
gainful employment.  Given such consideration, then, the date 
of such examination by VA, January 24, 1998, is, in 
accordance with the above-stated provisions of 38 U.S.C.A. 
§ 5110 and 38 C.F.R. §§ 3.151(b), 3.400(b)(1)(ii)(B) and in 
view of the rationale advanced by the Court in Harper v. 
Brown, 10 Vet. App. 125 (1997), the proper effective date for 
the veteran's award of pension.  Therefore, entitlement to an 
effective date earlier than January 24, 1998, for an award of 
pension is not in order.  


ORDER

An effective date prior to January 24, 1998, for an award of 
pension is denied.  


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

